NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: a heat exchanger comprising: when the heat exchanger operates as an evaporator, refrigerant through the sub heat exchange area flows through the first connecting pipe into the main heat exchange area.
The closest prior art reference is: Morimoto (2016/0216014 A1):
 	Morimoto discloses a heat exchanger comprising: a main heat exchange area; a sub heat exchange area; and a first connecting pipe and a second connecting pipe interconnecting the main heat exchange area and the sub heat exchange area, wherein the main heat exchange area has a first main heat exchange channel and a second main heat exchange channel, the sub heat exchange area has a first sub heat exchange channel, a second sub heat exchange channel, and a third sub heat exchange channel, the first connecting pipe connects the first sub heat exchange channel and the second sub heat exchange channel to the first main heat exchange channel while the first sub heat exchange channel and the second sub heat exchange channel are joined together, the second connecting pipe connects the third sub heat exchange channel and the second main heat exchange channel together,
However, Morimoto does not disclose when the heat exchanger operates as an evaporator, refrigerant through the sub heat exchange area flows through the first connecting pipe into the main heat exchange area.
Further, there appears to be no reason to modify the apparatus of Morimoto to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763